IN THE COURT OF CRIMINAL APPEALS
                          OF TEXAS
                            NOS. WR-91,105-01 AND WR-91,105-02


                       EX PARTE DAVID ALLEN MACKLEY, Applicant


            ON APPLICATIONS FOR WRITS OF HABEAS CORPUS
   CAUSE NOS. 2016-556-C1A AND 2017-121-C1A IN THE 19TH DISTRICT COURT
                         FROM MCLENNAN COUNTY


         Per curiam.

                                            OPINION

         Applicant pleaded guilty to two charges of failure to comply with sex offender registration

requirements in exchange for concurrent sentences of seven years’ imprisonment. He did not appeal

his convictions. Applicant filed these applications for writs of habeas corpus in the county of

conviction, and the district clerk forwarded them to this Court. See TEX . CODE CRIM . PROC. art.

11.07.

         Applicant contends that his pleas were involuntary because after he pleaded guilty in these

cases, his trial attorney was advised by the State that the prior out-of-state conviction that allegedly

required Applicant to register for life as a sex offender had been removed from the list of
                                                                                                   2

“substantially similar” out-of-state offenses maintained by the Texas Department of Public Safety

pursuant to Article 62.003 of the Texas Code of Criminal Procedure in 2013, before Applicant

allegedly committed both offenses. Therefore, at the time of the two alleged offenses, Applicant was

not required to register as a sex offender. Applicant alleges that had he been correctly advised that

he was not required to register as a sex offender, he would not have pleaded guilty to these two

charges. Based on the record, the trial court has determined that Applicant’s pleas were involuntary

and that he is entitled to relief.

        Relief is granted. Brady v. United States, 397 U.S. 742 (1970). The judgments in cause

numbers 2016-556-C1A and 2017-121-C1A in the 19th District Court of McLennan County are set

aside, and Applicant is remanded to the custody of the Sheriff of McLennan County to answer the

charges as set out in the indictments. The trial court shall issue any necessary bench warrant within

ten days from the date of this Court’s mandate.

        Copies of this opinion shall be sent to the Texas Department of Criminal Justice–Correctional

Institutions Division and the Board of Pardons and Paroles.



Delivered: April 15, 2020
Do not publish